DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10, 999,706. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are found in  U.S. Patent No. 10, 999,706  with obvious wording variation. Take an example of comparing claims 1 of the pending application and claim 1 of U.S. Patent No. 10, 999,706.
Pending Application 17306832
U.S. Patent No. 10, 999,706
Claim 1, A first user equipment (UE), comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: receive, via the at least one transceiver, one or more ranging signals transmitted by a second UE; perform one or more positioning measurements of each of the one or more ranging signals; and calculate an estimate of a position of the second UE based on the one or more positioning measurements of each of the one or more ranging signals.
Claim 1, A vehicle user equipment (V-UE), comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: receive, via the at least one transceiver, one or more ranging signals transmitted by a pedestrian UE (P-UE); perform one or more positioning measurements of each of the one or more ranging signals; and calculate an estimate of the position of the P-UE based on the one or more positioning measurements of each of the one or more ranging signals


The claims of the instant application encompass the same subject matter except the instant “, A first user equipment (UE), comprising, at least one processor configured to: receive, via the at least one transceiver, one or more ranging signals transmitted by a second UE” whereas the U.S. Patent No. 10, 999,706 claims are to “, A vehicle user equipment (V-UE), comprising: the at least one processor configured to: receive, via at least one transceiver, one or more ranging signals transmitted by a pedestrian UE (P-UE)”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement U.S. Patent No. 10, 999,706, “receive one or more ranging signals transmitted by a pedestrian UE (P-UE)” as a “receive one or more ranging signals transmitted by a second UE” because it obvious that a pedestrian UE can substituted with a second  UE.
 Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 11, 13-16, 18, 19, 22, 25 and 27-30  is/are rejected under 35 U.S.C. 102(a1)  as being anticipated by Patil et al. (WO2017023474A1) (hereinafter Patil).
Per claim 1,  Patil discloses a first user equipment (UE), comprising: a memory (paragraph 0031, memory); at least one transceiver( paragraph 0033, transceiver); and at least one processor (paragraph 0030, processor) communicatively coupled to the memory (paragraph 0031) and the at least one transceiver( paragraph 0033), the at least one processor (paragraph 0030) configured to: receive, via the at least one transceiver(paragraph 0061, Fig 8), one or more ranging signals transmitted by a second UE (paragraph 0060,  "D2D signaling may be used for ranging [e.g., determining a distance between two wireless devices]); perform one or more positioning measurements of each of the one or more ranging signals (paragraph 0061, "the difference between the TOA and the time at which the respective positioning messages 812, 814, 816 were sent); and calculate an estimate of a position of the second UE based on the one or more positioning measurements of each of the one or more ranging signals( paragraph 0061, Based on the difference between the TOA and the time at which the respective positioning messages 812, 814, 816 were sent, the UE 810 may determine the distance between each of the UEs 804, 806, 810 and the UE 810 and paragraph 0063, i.e. the UE 810 may determine its position based on where the three circular regions 818, 820, 822 intersect).
Per claim 4,  Patil discloses the first UE of claim 1, wherein the at least one processor is further configured to: cause the at least one transceiver to transmit the estimate of the position of the second UE to a third UE (paragraph 0066, i.e. UEs that do not know their location may be associated with a second set of UEs [e.g., the set of UEs that do not know their location may be denoted by set B]"; paragraph 0070, similarly, each UE of the second reference UE type may determine its position. For example, the UE 912 may determine its position [xs, ys], paragraph 0076, In the third subset of the set of resources 950 [e.g., stage 3], each UE of the second reference UE type [e.g., the UE 912] may broadcast a second set of information. For example, the UE 912 may broadcast the second set of information. The second set of information may include the position or location of the UE 912).
Per claim 5, Patil discloses the first UE of claim 4, wherein the at least one processor is further configured to: calculate a confidence level in the estimate of the position of the second UE (paragraph 0060, i.e. estimation accuracy may be improved by receiving D2D signals from many devices and by choosing good measurements, it would be obvious for the person skilled in the art, confronted with the problem of assessing the accuracy of the estimate of the position achieved, to calculate a confidence level of the position estimate.
Per claim 8, Patti discloses the first UE of claim 4, wherein the third UE comprises the second UE (paragraph 0098, D2D positioning between  for first  and second sets, which include multiple UE’s which includes third and second UE’s).
Per claim 11, Patil discloses the first UE of claim 1, wherein the calculation of the estimate of the position of the second UE is further based on a known position of the first UE (paragraph 0064, i.e. the UE 806 may be associated with the known coordinates (x2, y2), the UE 808 may be associated with the known coordinates (x3, y3), and the UE 810 may be associated with unknown coordinates (x4, v4)).
Per claim 13, Patil discloses the first UE of claim 1, wherein each of the one or more ranging signals encodes an identifier of a UE by which the ranging signal was transmitted( paragraph 0066, sequences for positioning[ i.e. Zadoff Chu sequence], broadcasting sequences of a first  and second type and see paragraph 0071, i.e. the UE 904 may broadcast information in the first subset of the set of
resources. The information may include an identifier identifying the UE 904, a position of the UE 904, a sequence ID, and a resource ID. The sequence ID may identify a positioning sequence to be broadcasted in the second subset of the set of resources 950 [e.g., in stage 2]).
Per claim 14, Patil discloses the first UE of claim 1, wherein the one or more ranging signals is transmitted periodically in consecutive resource pools. (paragraph 0067, i.e. the set of resources 950 may include a number of consecutive subframes. In an aspect, the set of resources 950 may occur periodically [e.g., once every 5 seconds]).
Per claim 15, Patil discloses the first UE of claim 1, wherein the position of the second UE is considered to be constant when calculating the estimate of the position of the second UE (paragraph 0070, i.e. each respective UE maybe in a fixed location).
Per claim 16, refer to the same rationale as explained in claim 1. 
Per claim 18, refer to the same rationale as explained in claim 4.
Per claim 19, refer to the same rationale as explained in claim 5.
Per claim 22, refer to the same rationale as explained in claim 8.
Per claim 25, refer to the same rationale as explained in claim 11.
Per claim 27, refer to the same rationale as explained in claim 14.
Per claim 28, refer to the same rationale as explained in claim 15.
Per claim 29, refer to the same rationale as explained in claim 1( examiner interprets a means of receiving , performing and calculating(via receiver [ paragraph 0033]and processor[paragraph 0030], no 112 6th interpretation is required).
Per claim 30, refer to the same rationale as explained in claim 1( see paragraph 0010, computer readable medium)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 7, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Mcpherson et al. (US20090201208) (hereinafter Mcpherson).

Per claim 2, Patil discloses the first UE of claim 1, wherein the one or more positioning measurements of each of the one or more ranging signals comprise a time of arrival (ToA) of each of the one or more ranging signals(paragraph 0062, i.e. Each respective positioning message 812, 814, 816 may indicate a time[TOA] at which the respective positioning message 812, 814, 816 is transmitted along with location information [e.g., x and y coordinates] of each of the respective UEs 804, 806, 808)but fails to explicitly disclose an angle-of-arrival (AoA) of each of the one or more ranging signals, or any combination thereof 
	In an analogous field of endeavor, Mcpherson discloses an angle-of-arrival (AoA) of each of the one or more ranging signals (paragraph 0034, i.e. processor 23 cooperates with the directional antenna to collect, during movement relative to the wireless transmitter 21, a corresponding series of angle of arrival measurements. The location determining processor 23 estimates the location of the wireless transmitter 21 further based upon the angle of arrival measurements. Furthermore, the location determining processor 23 weights the angle of arrival measurements based upon the received signal measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mcpherson into the invention of Patil, where Patil provides an apparatus can be configured to determine at least one of whether  to allow the UE to participate in D2D positioning or whether to allow the UE to participate in D2D ranging based on the received  first message and Mcpherson provides location determining system may also include a location determining processor coupled to the receiver to collect, during movement relative to the wireless transmitter, a series of range measurements and a corresponding series of received signal measurements, and to estimate a location of the wireless transmitter based upon the range measurements weighted using the received signal measurements in order to provide better efficiency, accuracy and less complex, location determining system collect, during movement relative to the wireless transmitter, a series of range measurements and a corresponding series of angle of arrival  measurements, see Mcpherson, 0009, 0010 and 0034.
Per claim 3, the combination discloses the first UE of claim 2, wherein Patil discloses the ToA of each of the one or more ranging signals is based on a local clock time of the first UE (paragraph 0061, i.e. TOA’s are measured at UE 810, it is therefore implicit that the TOA’s are measured based on a local clock of said UE).
 Per claim 6, Patil discloses the first UE of claim 5, but fails to explicitly disclose wherein: the one or more ranging signals comprise a plurality of ranging signals, the confidence level is based on AoAs of the plurality of ranging signals, and the confidence level is higher based on larger differences between AoAs of the plurality of ranging signals.
In an analogous field of endeavor, Mcpherson discloses wherein: the one or more ranging signals comprise a plurality of ranging signals, the confidence level is based on AoAs of the plurality of ranging signals, and the confidence level is higher based on larger differences between AoAs of the plurality of ranging signals.(paragraph 0039, i.e. the accuracy of the location estimate of the wireless transmitter 21, which is based upon the range measurements, the AOA measurements, and the received signal strength measurements and  platform 20 moves relative to the wireless transmitter 21, the accuracy of the location estimate improves if the trajectory of the platform: breaks symmetry with regards to the wireless transmitter, reduces ambiguity resolution, and minimizes geometric dilution of precision [GDOP]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mcpherson into the invention of Patil, in order to provide better efficiency, accuracy and less complex, location determining system collect, during movement relative to the wireless transmitter, a series of range measurements and a corresponding series of angle of arrival  measurements and RSSI measurements, see Mcpherson, 0009, 0010 and 0039.
Per claim 7, Patti discloses the first UE of claim 5, wherein the at least one processor (paragraph 0030) being configured to cause the at least one transceiver(paragraph 0033) to transmit the estimate of the position of the second UE to the third UE  (paragraph 0062, i.e. the UEs 804, 806, 808, 810, the UE 810 may determine a TOA for each of the three positioning messages 812, 814, 816 associated with the UE 804, 806, 808, respectively. Based on the difference between the TOA and the time at which the respective positioning messages 812, 814, 816 were sent, the UE 810 may determine the distance between each of the UEs 804, 806, 8[08] and the UE 810,  examiner interprets as determining position between second and third position  comprises the at least one processor[paragraph 0030] being further configured to cause the at least one transceiver [0033]but fails to explicitly disclose  to transmit the confidence level in the estimate of the position of the second UE to the third UE .
In an analogous field of endeavor, Mcpherson discloses to transmit the confidence level in the estimate of the position of the second UE to the third UE (paragraph 0040, i.e. platform 20 moves relative to the wireless transmitter 21 and generates a series of range-bearing equations, the location determining processor 23 may give greater weight to range-bearing equations that correspond to positions with received signal measurements indicating a greater quality level). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mcpherson into the invention of Patil, in order to provide better efficiency, accuracy and less complex, location determining system collect, during movement relative to the wireless transmitter, a series of range measurements and a corresponding series of angle of arrival  measurements and RSSI measurements, see Mcpherson, 0009, 0010 and 0040.
Per claim 17, refer to the same rationale as explained in claim 2.
Per claim 20, refer to the same rationale as explained in claim 6.
Per claim 21, refer to the same rationale as explained in claim 7.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 9, 10, 12, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Vanderveen et al. (US20190221110) (hereinafter Vanderveen).
Per claim 9, Patil discloses the first UE of claim 4, but fails to explicitly disclose wherein the third UE comprises at least one vehicle UE (V-UE).
In an analogous field of endeavor, Vanderseen discloses wherein the third UE comprises at least one vehicle UE (V-UE) (paragraph 0068, Fig 1, 110c (vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vanderseen into the invention of Patil, where Vanderseen provides methods, systems, and devices for ranging are described. A multi-phase distributed ranging technique includes transmitting and receiving vehicle information messages during a first time interval in order to enable safe operation. Systems in which vehicle communication systems communicate using wireless protocols are referred to as Vehicle to Everything (V2X) systems or Vehicle to Vehicle (V2V) systems, see Vanderseen, paragraphs 0005 and 0068.
Per claim 10, the combination discloses the first UE of claim 9, wherein the at least one processor causes the at least one transceiver to transmit the estimate of the position of the second UE ( paragraph 0061, based on the difference between the TOA and the time at which the respective positioning messages 812, 814, 816 were sent, the UE 810 may determine the distance between each of the UEs 804, 806, 810 and the UE 810 and paragraph 0063, i.e. the UE 810 may determine its position based on where the three circular regions 818, 820, 822 intersection) and Vanderseen discloses the at least one V-UE in a Basic Safety Message (BSM)(paragraph 0080, Vehicle 110-a can obtain the location of neighbor vehicles 110-b and 110-c in a number of ways; for example, it can be obtained from the Basic Safety Messaging (BSM)) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vanderseen into the invention of Patil, in order to enable safe operation. Systems in which vehicle communication systems communicate using wireless protocols are referred to as Vehicle to Everything (V2X) systems or Vehicle to Vehicle (V2V) systems, see Vanderseen, paragraphs 0005 and 0068.
Per claim 12, refer to the same rationale as explained in claim 9 (where a first or third UE could be someone walking with a mobile device[ i.e. pedestrian UE].
Per claim 23, refer to the same rationale as explained in claim 9.
Per claim 24, refer to the same rationale as explained in claim 10.
Per claim 26, refer to the same rationale as explained in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647